Citation Nr: 0626624	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  02-13 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971 and September 1990 to May 1991.  He had additional 
service with the U.S. Army Reserves.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a low back disability. In a 
December 2003 decision the Board denied the claim.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court). In a March 2006 Order, the Court 
set aside the decision of the Board and remanded this case to 
the Board for readjudication and issuance of a new decision.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

The March 2006 Court Order found that the December 2003 Board 
decision failed to fully comply with the duty to assist the 
veteran under 38 U.S.C.A. § 5103A because VA failed to secure 
a medical nexus opinion addressing the etiology of his low 
back condition.  

The veteran argued that under Charles v. Principi, 16 Vet.App 
370 (2002), his lay statements that he was involved in, "an 
in-service automobile accident," and that he began 
experiencing back pain "within a month after discharge from 
service" provided the causal connection between his current 
disability and his active military service sufficient to 
trigger the Secretary's duty to provide a medical 
examination.

The veteran claims that he suffers from a back condition as a 
result of a motor vehicle accident (MVA) while on active duty 
in the Persian Gulf. He alleges that he was sitting in a 
parked truck when it was struck from behind by another 
vehicle.  There is no service medical record evidence 
confirming the veteran's account of this incident.  

The veteran's service medical records make no reference to 
any back problems.  Medical evidence developed after the 
veteran's separation from active duty in May 1991 also fails 
to show a relationship between a current back condition and 
service.

At a VA examination in October 1995, the veteran reported low 
back pain since returning from the Persian Gulf, but he made 
no mention of the alleged motor vehicle accident.  Following 
a physical examination, no clinical diagnosis was provided.  
Instead, the examiner listed "low back pain" in the diagnosis 
section.  

The veteran was also seen by A.H., Jr., M.D., for complaints 
of low back pain on several occasions from 1997 to 1999.  
However, Dr. A.H. offered no clinical diagnosis and made no 
reference to the veteran's service as a possible etiological 
cause of his pain.

At a VA examination in November 2001, a diagnosis of 
arthritis pertaining to the veteran's back was made.  It was 
at that examination that the veteran first mentioned the 
motor vehicle accident in the Persian Gulf in which he was 
struck from behind while sitting in a parked truck. According 
to the veteran, he was not treated initially after the 
accident because the onset of pain did not occur until one 
month after he returned home from the Persian Gulf. A 
physical examination revealed no significant findings. The 
diagnostic assessment included: "Lower back pain with 
occasional radicular type symptoms but no significant 
physical exam abnormalities," and "occasional neck stiffness 
with bilateral shoulder pain with occasional radicular 
symptoms but no significant physical exam abnormalities." X-
rays revealed very minimal degenerative changes of the 
cervical spine and mild degenerative changes of the lumbar 
spine. The examiner did not offer an opinion relating these 
X-ray findings to service.

As noted by the Court, however, the record does not include a 
VA medical opinion addressing the relationship, if any, 
between the current low back condition and military service.  
The Court has determined that VA's duty to assist requires 
such development.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2005).  Hence, the claim must be remanded

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that the Veterans Claims Assistance Act of 
2000 (VCAA), notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate his claim for service connection, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
potentially involved in the present appeal, this case must 
also be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the appeal is REMANDED for the following action:

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal as 
outlined by the Court in Dingess.  The 
corrective notice should, among other 
things, invite the veteran to submit any 
additional evidence or argument he has in 
his possession that may further his 
claim.

2.  After undertaking the above 
development, the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  The 
claims folder is to be provided to the 
physician for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished, and all 
clinical findings should be reported in 
detail.  

Thereafter, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (i.e., is there a 50/50 
chance) that any current lumbosacral 
spine disorder, to include degenerative 
disc disease, and/or chronic pain, was 
caused and/or was aggravated by military 
service.

As to any lumbosacral arthritis the 
examiner must provide an opinion 
addressing whether it is at least as 
likely as not that lumbar arthritis was 
compensably disabling within the first 
year following discharge from active 
duty. 

In addressing the etiology of any 
diagnosed lumbosacral spine disorder a 
full rationale must accompany the opinion 
offered, to include an analysis noting 
the lack of any medical records 
documenting any in-service complaints or 
treatment for a low back disorder.

3.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 
3.159.  Any relevant notices should also 
be in compliance with the Court's holding 
in Dingess. 

5.  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in the VCAA 
and any other applicable legal precedent.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, including that filed 
directly with the Board, and any evidence 
not received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The purpose of this remand is to comply with the Court's 
March 2006 Order. The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. No action is required of the appellant until he 
is notified. The appellant has the right to submit additional 
evidence and argument on the matters the Board have remanded 
to the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


